
	
		II
		111th CONGRESS
		2d Session
		S. 3934
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Wicker (for himself
			 and Mr. Vitter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide tax relief for persons affected by the
		  discharge of oil in connection with the explosion on, and sinking of, the
		  mobile offshore drilling unit Deepwater Horizon.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Gulf Coast Oil Recovery Zone Tax
			 Relief and Economic Recovery Act.
		2.Recovery zone;
			 Gulf oil spillFor purposes of
			 this Act—
			(1)Recovery
			 zoneThe term Recovery
			 Zone means the following counties and parishes affected by the Gulf oil
			 spill:
				(A)The counties of
			 Escambia, Santa Rosa, Okaloosa, Walton, Bay, Gulf, Franklin, and Wakulla in the
			 State of Florida.
				(B)The counties of
			 Hancock, Harrison, and Jackson in the State of Mississippi.
				(C)The counties of
			 Mobile and Baldwin in the State of Alabama.
				(D)The parishes of
			 Orleans, St. Tammany, St. Bernard, Plaquemines, Jefferson, Lafourche,
			 Terrebonne, St. Mary, Iberia, Vermilion, and Cameron in the State of
			 Louisiana.
				(2)Gulf Oil
			 SpillThe term Gulf oil
			 spill means the discharge of oil by reason of the explosion on, and
			 sinking of, the mobile offshore drilling unit Deepwater Horizon.
			3.Non-recognition
			 of income from insurance proceeds which are reinvested in the recovery
			 zone
			(a)In
			 generalFor purposes of the Internal Revenue Code of 1986,
			 amounts received from any qualified Gulf oil spill payment shall be recognized
			 only to the extent that the amount realized exceeds the qualified investments
			 made by the taxpayer with respect to such qualified Gulf oil spill
			 payment.
			(b)Qualified Gulf
			 oil spill paymentFor purposes of this section, the term
			 qualified Gulf oil spill payment means—
				(1)any proceeds or
			 payments from insurance received in connection with the Gulf oil spill,
			 or
				(2)any payment for
			 damages attributable to the Gulf oil spill under section 1002 of the Oil
			 Pollution Act of 1990 (33 U.S.C. 2702).
				(c)Qualified
			 investmentFor purposes of this section—
				(1)In
			 generalThe term qualified investment means, with
			 respect to any qualified Gulf oil spill payment, the sum of the qualified
			 recovery zone investments which are made by the taxpayer before the date which
			 is 6 months after the later of—
					(A)the date of the
			 qualified Gulf oil spill payment, or
					(B)the date of the
			 enactment of this Act.
					(2)Qualified
			 recovery zone investmentThe term qualified recovery zone
			 investment means sum of—
					(A)amounts paid or
			 incurred for tangible property (to which section 168 of the Internal Revenue
			 Code of 1986 applies) acquired by purchase (within the meaning of section
			 179(d)(2) of such Code) for use in the active conduct of an recovery zone trade
			 or business property, plus
					(B)amounts paid or
			 incurred for start-up expenditures (as defined in section 195(c)) in connection
			 with a qualified recovery zone trade or business.
					(3)Qualified
			 recovery zone trade or businessThe term qualified recovery
			 zone trade or business means—
					(A)any commercial or
			 charter fishing business operating in the recovery zone, or
					(B)any hotel,
			 lodging, recreation, entertainment, or restaurant business located in the
			 recovery zone.
					(d)Reduction in
			 basisFor purposes of section 1016 of the Internal Revenue Code
			 of 1986, the basis in any qualified investment shall be reduced (but not below
			 zero) by an amount equal to the amount that bears the same ratio to such basis
			 (determined without regard to this subsection) as the amount of qualified Gulf
			 oil spill payments received by the taxpayer bears to the amount of qualified
			 investments made the by taxpayer with respect to such qualified Gulf oil spill
			 payments.
			4.5-year net operating
			 loss carryback for certain oil spill-related losses
			(a)In
			 generalFor purposes of the Internal Revenue Code of 1986, in the
			 case of a taxpayer which has a qualified oil spill loss (as defined in
			 subsection (b)) for a taxable year, such qualified oil spill loss shall be a
			 net operating loss carryback under section 172 of such Code to each of the 5
			 taxable years preceding the taxable year of such loss.
			(b)Qualified oil
			 spill lossesFor purposes of this section—
				(1)Definition
					(A)In
			 generalExcept as otherwise provided in this paragraph, the term
			 qualified oil spill loss means the lesser of—
						(i)the
			 excess of—
							(I)the amount of
			 losses in a taxable year ending after April 20, 2010, and before October 1,
			 2011, incurred by any trade or business operating in the recovery zone and
			 attributable to the Gulf oil spill, over
							(II)amounts received
			 during such taxable year as payments for lost profits and earning capacity
			 under section 1002(b)(2)(E) of the Oil Pollution Act of 1990 (33 U.S.C.
			 2702(b)(2)(E)), or
							(ii)the amount of
			 the net operating loss (as defined in section 172(c) of the Internal Revenue
			 Code of 1986) for such taxable year.
						(B)Safe harbor for
			 certain small businessesIn the case of any taxpayer the gross
			 revenues of whom for any taxable year ending after April 20, 2010, and before
			 October 1, 2011, do not exceed $5,000,000, such term means the amount of the
			 net operating loss (as so defined) of such business for such taxable
			 year.
					(C)Coordination
			 with qualified disaster lossesSuch term shall not include any
			 qualified disaster loss (as defined in section 172(j) of the Internal Revenue
			 Code of 1986).
					(2)Coordination
			 with subsection (b)(2)For
			 purposes of applying section 172(b)(2) of such Code, a qualified oil spill loss
			 for any taxable year shall be treated in a manner similar to the manner in
			 which a specified liability loss (as defined in section 172(f) of such Code) is
			 treated.
				(3)ElectionAny
			 taxpayer entitled to a 5-year carryback under subsection (a) from any loss year
			 may elect to have the carryback period with respect to such loss year
			 determined without regard to subsection (a). Such election shall be made in
			 such manner as may be prescribed by the Secretary and shall be made by the due
			 date (including extensions of time) for filing the taxpayer's return for the
			 taxable year of the net operating loss. Such election, once made for any
			 taxable year, shall be irrevocable for such taxable year.
				(c)Effective
			 date
				(1)In
			 generalExcept as otherwise provided in this subsection, this
			 section shall apply to net operating losses (as so defined) arising in taxable
			 years ending after April 20, 2010.
				(2)Transition
			 ruleIn the case of a net operating loss (as so defined) for a
			 taxable year ending before the date of the enactment of this Act—
					(A)notwithstanding
			 subsection (b)(1)(H)(iii)(II) or (b)(3) of section 172 of the Internal Revenue
			 Code of 1986, any election made under such subsections with respect to such
			 loss may be revoked before the applicable date,
					(B)any election made
			 under subsection (a) with respect to such loss shall (notwithstanding such
			 section) be treated as timely made if made before the applicable date,
			 and
					(C)any application
			 under section 6411(a) of such Code with respect to such loss shall be treated
			 as timely filed if filed before the applicable date.
					For purposes of this paragraph, the
			 term applicable date means the date which is 60 days after the
			 date of the enactment of this Act.5.Tax-favored
			 withdrawals from retirement plans for relief relating to the Gulf oil
			 spill
			(a)In
			 generalSection 72(t) of the Internal Revenue Code of 1986 shall
			 not apply to any qualified Gulf Coast oil spill distribution.
			(b)Aggregate
			 dollar limitation
				(1)In
			 generalFor purposes of this section, the aggregate amount of
			 distributions received by an individual which may be treated as qualified Gulf
			 Coast oil spill distributions for any taxable year shall not exceed the excess
			 (if any) of—
					(A)$100,000,
			 over
					(B)the aggregate
			 amounts treated as qualified Gulf Coast oil spill distributions received by
			 such individual for all prior taxable years.
					(2)Treatment of
			 plan distributionsIf a distribution to an individual would
			 (without regard to paragraph (1)) be a qualified Gulf Coast oil spill
			 distribution, a plan shall not be treated as violating any requirement of the
			 Internal Revenue Code of 1986 merely because the plan treats such distribution
			 as a qualified Gulf Coast oil spill distribution, unless the aggregate amount
			 of such distributions from all plans maintained by the employer (and any member
			 of any controlled group which includes the employer) to such individual exceeds
			 $100,000.
				(3)Controlled
			 groupFor purposes of paragraph (2), the term controlled
			 group means any group treated as a single employer under subsection (b),
			 (c), (m), or (o) of section 414 of such Code.
				(c)Amount
			 distributed may be repaid
				(1)In
			 generalAny individual who receives a qualified Gulf Coast oil
			 spill distribution may, at any time during the 3-year period beginning on the
			 day after the date on which such distribution was received, make one or more
			 contributions in an aggregate amount not to exceed the amount of such
			 distribution to an eligible retirement plan of which such individual is a
			 beneficiary and to which a rollover contribution of such distribution could be
			 made under section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16) of
			 such Code, as the case may be.
				(2)Treatment of
			 repayments of distributions from eligible retirement plans other than
			 irasFor purposes of such Code, if a contribution is made
			 pursuant to paragraph (1) with respect to a qualified Gulf Coast oil spill
			 distribution from an eligible retirement plan other than an individual
			 retirement plan, then the taxpayer shall, to the extent of the amount of the
			 contribution, be treated as having received the qualified Gulf Coast oil spill
			 distribution in an eligible rollover distribution (as defined in section
			 402(c)(4) of such Code) and as having transferred the amount to the eligible
			 retirement plan in a direct trustee to trustee transfer within 60 days of the
			 distribution.
				(3)Treatment of
			 repayments for distributions from irasFor purposes of such Code,
			 if a contribution is made pursuant to paragraph (1) with respect to a qualified
			 Gulf Coast oil spill distribution from an individual retirement plan (as
			 defined by section 7701(a)(37) of such Code), then, to the extent of the amount
			 of the contribution, the qualified Gulf Coast oil spill distribution shall be
			 treated as a distribution described in section 408(d)(3) of such Code and as
			 having been transferred to the eligible retirement plan in a direct trustee to
			 trustee transfer within 60 days of the distribution.
				(d)DefinitionsFor
			 purposes of this section—
				(1)Qualified Gulf
			 Coast oil spill distributionExcept as provided in subsection
			 (b), the term qualified Gulf Coast oil spill distribution means
			 any distribution from an eligible retirement plan made on or after April 20,
			 2010, and before January 1, 2012, to an individual whose principal place of
			 abode on April 20, 2010, is located in the recovery zone and who has sustained
			 an economic loss by reason of the Gulf oil spill.
				(2)Eligible
			 retirement planThe term eligible retirement plan
			 shall have the meaning given such term by section 402(c)(8)(B) of such
			 Code.
				(e)Income
			 inclusion spread over 3-Year period for qualified Gulf Coast oil spill
			 distributions
				(1)In
			 generalIn the case of any qualified Gulf Coast oil spill
			 distribution, unless the taxpayer elects not to have this subsection apply for
			 any taxable year, any amount required to be included in gross income for such
			 taxable year shall be so included ratably over the 3-taxable year period
			 beginning with such taxable year.
				(2)Special
			 ruleFor purposes of paragraph (1), rules similar to the rules of
			 subparagraph (E) of section 408A(d)(3) of such Code shall apply.
				(f)Special
			 rules
				(1)Exemption of
			 distributions from trustee to trustee transfer and withholding
			 rulesFor purposes of sections 401(a)(31), 402(f), and 3405 of
			 such Code, qualified Gulf Coast oil spill distributions shall not be treated as
			 eligible rollover distributions.
				(2)Qualified Gulf
			 Coast oil spill distributions treated as meeting plan distribution
			 requirementsFor purposes of such Code, a qualified Gulf Coast
			 oil spill distribution shall be treated as meeting the requirements of sections
			 401(k)(2)(B)(i), 403(b)(7)(A)(ii), 403(b)(11), and 457(d)(1)(A) of such
			 Code.
				6.Loans from
			 qualified plans for relief relating to the Gulf oil spill
			(a)Increase in
			 limit on loans not treated as distributionsIn the case of any
			 loan from a qualified employer plan (as defined under section 72(p)(4) of the
			 Internal Revenue Code of 1986) to a qualified individual made after the date of
			 enactment of this Act and before January 1, 2012—
				(1)clause (i) of
			 section 72(p)(2)(A) of such Code shall be applied by substituting
			 $100,000 for $50,000, and
				(2)clause (ii) of
			 such section shall be applied by substituting the present value of the
			 nonforfeitable accrued benefit of the employee under the plan for
			 one-half of the present value of the nonforfeitable accrued benefit of
			 the employee under the plan.
				(b)Delay of
			 repaymentIn the case of a qualified individual with an
			 outstanding loan on or after April 20, 2010, from a qualified employer plan (as
			 defined in section 72(p)(4) of such Code)—
				(1)if the due date
			 pursuant to subparagraph (B) or (C) of section 72(p)(2) of such Code for any
			 repayment with respect to such loan occurs during the period beginning on April
			 20, 2010, and ending on December 31, 2011, such due date shall be delayed for 1
			 year,
				(2)any subsequent
			 repayments with respect to any such loan shall be appropriately adjusted to
			 reflect the delay in the due date under paragraph (1) and any interest accruing
			 during such delay, and
				(3)in determining
			 the 5-year period and the term of a loan under subparagraph (B) or (C) of
			 section 72(p)(2) of such Code, the period described in paragraph (1) shall be
			 disregarded.
				(c)Qualified
			 individualFor purposes of this section, the term qualified
			 individual means an individual whose principal place of abode on April
			 20, 2005, is located in the recovery zone and who has sustained an economic
			 loss by reason of the Gulf oil spill.
			7.Work opportunity
			 tax credit for qualified recovery zone employees
			(a)In
			 generalFor purposes of section 51 of the Internal Revenue Code
			 of 1986, a qualified recovery zone employee shall be treated as a member of a
			 targeted group.
			(b)Qualified
			 recovery zone employeeFor purposes of this section, the term
			 Qualified recovery zone employee means any individual who on April
			 20, 2010, had a principal place of abode in the recovery zone and who is hired
			 during the 2-year period beginning on such date for a position the principal
			 place of employment of which is located in the recovery zone.
			(c)Reasonable
			 identification acceptableIn lieu of the certification
			 requirement under subparagraph (A) of section 51(d)(12) of such Code, an
			 individual may provide to the employer reasonable evidence that the individual
			 is a qualified recovery zone employee, and subparagraph (B) of such section
			 shall be applied as if such evidence were a certification described in such
			 subparagraph.
			(d)Special rules
			 for determining creditFor purposes of applying subpart F of part
			 IV of subchapter A of chapter 1 of such Code to wages paid or incurred to any
			 Hurricane Katrina employee—
				(1)section 51(c)(4)
			 of such Code shall not apply, and
				(2)section 51(i)(2)
			 of such Code shall not apply with respect to the first hire of such employee as
			 a qualified recovery zone employee, unless such employee was an employee of the
			 employer on April 20, 2010.
				8.Special allowance
			 for certain property acquired on or after April 20, 2010
			(a)Additional
			 allowanceFor purposes of the Internal Revenue Code of 1986, any
			 qualified recovery zone property shall be treated as qualified property under
			 section 168(k) of such Code.
			(b)Qualified
			 recovery zone propertyFor purposes of this section—
				(1)In
			 generalThe term qualified recovery zone property
			 means property—
					(A)which is described
			 in section 168(k)(2)(A)(i) of the Internal Revenue Code of 1986,
					(B)substantially all
			 of the use of which is in the recovery zone and is in the active conduct of a
			 trade or business by the taxpayer in such Zone,
					(C)the original use
			 of which in the recovery zone commences with the taxpayer on or after April 20,
			 2010,
					(D)which is acquired
			 by the taxpayer by purchase (as defined in section 179(d)) on or after April
			 20, 2010, but only if no written binding contract for the acquisition was in
			 effect before April 20, 2010, and
					(E)which is placed in
			 service by the taxpayer on or before January 1, 2013.
					(2)Exceptions
					(A)Alternative
			 depreciation propertySuch term shall not include any property
			 described in section 168(k)(2)(D)(i) of the Internal Revenue Code of
			 1986.
					(B)Tax-exempt
			 bond-financed propertySuch term shall not include any property
			 any portion of which is financed with the proceeds of any obligation the
			 interest on which is exempt from tax under section 103 of such Code.
					(C)Qualified
			 revitalization buildingsSuch term shall not include any
			 qualified revitalization building with respect to which the taxpayer has
			 elected the application of paragraph (1) or (2) of section 1400I(a) of such
			 Code.
					(D)Election
			 outIf a taxpayer makes an election under this subparagraph with
			 respect to any class of property for any taxable year, this section shall not
			 apply to all property in such class placed in service during such taxable
			 year.
					(E)Bonus
			 depreciation property under section
			 168(k)Such term shall not
			 include any property to which section 168(k) applies.
					(c)Special
			 rulesFor purposes of this section, rules similar to the rules of
			 subparagraph (E) of section 168(k)(2) of the Internal Revenue Code of 1986
			 shall apply to qualified recovery zone property, except that such subparagraph
			 shall be applied—
				(1)by substituting
			 April 20, 2010 for December 31, 2007 each place
			 it appears therein,
				(2)by substituting
			 January 1, 2013 for January 1, 2011 in clause (i)
			 thereof, and
				(3)by substituting
			 qualified recovery zone property for qualified
			 property in clause (iv) thereof.
				9.Extension of
			 15-year recovery period for certain property placed in service in the recovery
			 zoneFor purposes of section
			 168 of the Internal Revenue Code of 1986, the term 15-year
			 property shall include qualified leasehold improvement property (as
			 defined by section 168(e)(6) of such Code), qualified restaurant property (as
			 defined by section 168(e)(7) of such Code), and qualified retail improvement
			 property (as defined by section 168(e)(8) of such Code, determined without
			 regard to subclause (E) thereof) which is placed in service in the recovery
			 zone after April 20, 2010, and before January 1, 2013.
		10.Tax-Exempt Bond
			 Financing
			(a)In
			 generalFor purposes of the Internal Revenue Code of 1986—
				(1)any qualified
			 recovery zone bond described in subsection (b)(1)(A) shall be treated as an
			 exempt facility bond under section 142 of such Code, and
				(2)any qualified
			 recovery zone bond described in subsection (b)(1)(B) shall be treated as a
			 qualified mortgage bond under section 143(a) of such Code.
				(b)Qualified
			 recovery zone bondFor purposes of this section, the term
			 qualified recovery zone bond means any bond issued as part of an
			 issue if—
				(1)(A)95 percent or more of
			 the net proceeds (as defined in section 150(a)(3) of the Internal Revenue Code
			 of 1986) of such issue are to be used for qualified project costs, or
					(B)such issue meets the requirements of a
			 qualified mortgage issue (as defined in section 143(a)(2) of such Code), except
			 as otherwise provided in this subsection,
					(2)such bond is
			 issued by the State of Florida, Alabama, Louisiana, or Mississippi, or any
			 political subdivision thereof,
				(3)such bond is
			 designated for purposes of this section by—
					(A)in the case of a
			 bond which is required under State law to be approved by the bond commission of
			 such State, such bond commission, and
					(B)in the case of any
			 other bond, the Governor of such State,
					(4)such bond is
			 issued after the date of the enactment of this Act and before January 1, 2016,
			 and
				(5)no portion of the
			 proceeds of such issue is to be used to provide any property described in
			 section 144(c)(6)(B) of the Internal Revenue Code of 1986.
				(c)Limitations on
			 bondsThe maximum aggregate face amount of bonds which may be
			 designated under this section with respect to any State shall not exceed the
			 product of $2,500 multiplied by the portion of the State population which is in
			 the recovery zone (as determined on the basis of the most recent census
			 estimate of resident population released by the Bureau of Census before April
			 20, 2010).
			(d)Qualified
			 project costsFor purposes of this section, the term
			 qualified project costs means—
				(1)the cost of any
			 qualified residential rental project (as defined in section 142(d) of the
			 Internal Revenue Code of 1986) located in the recovery zone, and
				(2)the cost of
			 acquisition, construction, reconstruction, and renovation of—
					(A)nonresidential
			 real property (including fixed improvements associated with such property)
			 located in the recovery zone, and
					(B)public utility
			 property (as defined in section 168(i)(10) of such Code) located in the
			 recovery zone.
					(e)Special
			 rulesIn applying the Internal Revenue Code of 1986 to any
			 qualified recovery zone bond, the following modifications shall apply:
				(1)Section 142(d)(1)
			 of such Code (defining qualified residential rental project) shall be
			 applied—
					(A)by substituting
			 60 percent for 50 percent in subparagraph (A)
			 thereof, and
					(B)by substituting
			 70 percent for 60 percent in subparagraph (B)
			 thereof.
					(2)Section 143 of
			 such Code (relating to mortgage revenue bonds: qualified mortgage bond and
			 qualified veterans’ mortgage bond) shall be applied—
					(A)only with respect
			 to owner-occupied residences in the recovery zone,
					(B)by treating any
			 such residence in the recovery zone as a targeted area residence,
					(C)by applying
			 subsection (f)(3) thereof without regard to subparagraph (A) thereof,
			 and
					(D)by substituting
			 $150,000 for $15,000 in subsection (k)(4)
			 thereof.
					(3)Except as provided
			 in section 143 of such Code, repayments of principal on financing provided by
			 the issue of which such bond is a part may not be used to provide
			 financing.
				(4)Section 146 of
			 such Code (relating to volume cap) shall not apply.
				(5)Section 147(d)(2)
			 of such Code (relating to acquisition of existing property not permitted) shall
			 be applied by substituting 50 percent for 15
			 percent each place it appears.
				(6)Section
			 148(f)(4)(C) of such Code (relating to exception from rebate for certain
			 proceeds to be used to finance construction expenditures) shall apply to the
			 available construction proceeds of bonds which are part of an issue described
			 in subsection (b)(1)(A).
				(7)Section 57(a)(5)
			 of such Code (relating to tax-exempt interest) shall not apply.
				(f)Separate issue
			 treatment of portions of an issueThis section shall not apply to
			 the portion of an issue which (if issued as a separate issue) would be treated
			 as a qualified bond (within the meaning of section 141 of the Internal Revenue
			 Code of 1986) or as a bond that is not a private activity bond (within the
			 meaning of such section 141 and determined without regard to subsection (a)),
			 if the issuer elects to so treat such portion.
			11.Advance
			 Refundings of Certain Tax-Exempt Bonds
			(a)In
			 generalWith respect to a bond described in subsection (c), one
			 additional advance refunding after the date of the enactment of this Act and
			 before January 1, 2016, shall be allowed under the applicable rules of section
			 149(d) of the Internal Revenue Code of 1986 if—
				(1)the Governor of
			 the State designates the advance refunding bond for purposes of this
			 subsection, and
				(2)the requirements
			 of subsection (e) are met.
				(b)Certain private
			 activity bondsWith respect to a bond described in subsection (c)
			 which is an exempt facility bond described in paragraph (1) or (2) of section
			 142(a) of the Internal Revenue Code of 1986, one advance refunding after the
			 date of the enactment of this Act and before January 1, 2016, shall be allowed
			 under the applicable rules of section 149(d) of such Code (notwithstanding
			 paragraph (2) thereof) if the requirements of paragraphs (1) and (2) of
			 subsection (a) are met.
			(c)Bonds
			 describedA bond is described in this subsection if such bond was
			 outstanding on April 20, 2010, and is issued by the State of Florida, Alabama,
			 Louisiana, or Mississippi, or a political subdivision thereof.
			(d)Aggregate
			 limitThe maximum aggregate face amount of bonds which may be
			 designated under this section by the Governor of a State shall not
			 exceed—
				(1)$4,500,000,000 in the case of the State of
			 Florida,
				(2)$4,500,000,000 in
			 the case of the State of Louisiana,
				(3)$4,500,000,000 in
			 the case of the State of Mississippi, and
				(4)$4,500,000,000 in
			 the case of the State of Alabama.
				(e)Additional
			 requirementsThe requirements of this subsection are met with
			 respect to any advance refunding of a bond described in subsection (c)
			 if—
				(1)no advance
			 refundings of such bond would be allowed under the Internal Revenue Code of
			 1986 on or after April 20, 2010,
				(2)the advance
			 refunding bond is the only other outstanding bond with respect to the refunded
			 bond, and
				(3)the requirements
			 of section 148 of such Code are met with respect to all bonds issued under this
			 subsection.
				(f)Use of proceeds
			 requirementThis section shall not apply to any advance refunding
			 of a bond which is issued as part of an issue if any portion of the proceeds of
			 such issue (or any prior issue) was (or is to be) used to provide any property
			 described in section 144(c)(6)(B) of the Internal Revenue Code of 1986.
			12.De Minimus safe
			 harbor exception for certain tax-exempt interest expense of financial
			 institutions
			(a)In
			 generalFor purposes of section 265(b)(2)(A) of the Internal
			 Revenue Code of 1986, there shall not be taken into account any qualified
			 recovery zone bond (as defined in section 10(b)) or any advanced refunding bond
			 issued pursuant to section 11.
			(b)LimitationThe
			 amount of obligations not taken into account under subsection (a) shall not
			 exceed the excess of—
				(1)2 percent of the
			 amount determined under paragraph (2)(B) of section 265(b) such Code,
			 over
				(2)any amount taken
			 into account under paragraph (7) of such section.
				(c)Treatment as
			 financial institution preference itemThe portion of any
			 obligation not taken into account under paragraph (2)(A) of section 265(b) of
			 the Internal Revenue Code of 1986 by reason of subsection (a) shall be treated
			 for purposes of section 291 of such Code as having been acquired on August 7,
			 1986.
			
